DETAILED ACTION

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 02 January, 2020. Claims 1, 2, 4, 7, 8, 10, 11, 13-17, 20-23, 25, 26, 29, 30, 32, 34-40, 42, 44, 47, 49-52, 54-57, 61, 71-76, 78-80, 82, 85, 88, 91-96, 99, 101-107, 109, 111, 115, 118, 120, 122, and 123 are pending in the instant application. Claims 1, 2, 4, 7, 8, 10, 11, 13-17, 20-23, 25, 26, 29, 30, 32, 34-40, 42, 44, 47, 49-52, and 54-57 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 61, 71-76, 78-80, 82, 85, 88, 91-96, 99, 101-107, 109, 111, 115, 118, 120, 122, and 123 are currently under examination.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):


Enablement
Claims 61, 64, 68, 71-76, 78-80, 82, 85, 88, 91-96, 99, 101-107, 109, 111, 115, 118, 120, 122, and 123 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed toward a method of treating a condition associated with Ebolavirus (EBOV) infection in a subject, comprising administering a plasma in an amount effective to treat coagulopathy or endothelial cell dysfunction, wherein the plasma comprises donor plasma obtained from at least two donors previously infected with the same type of EBOV, and wherein the plasma or donor plasma is treated with a pathogen inactivation compound to inactivate pathogens, if present, and wherein the plasma is administered to the subject in a volume of 10 ml/kg to 60 ml/kg body weight of the subject (claim 61). 
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The disclosure fails to provide adequate guidance pertaining to the correlates of human protection. It is not readily manifest what type of immune response needs to be generated in order to provide a prophylactic or therapeutic effect against Ebola virus (EBOV) infection (Bradfute et al., 2011). The nature, specificity, titer, and duration of a protective or therapeutic immune response remain to be determined. Thus, simply isolating plasma from a subject previously exposed to a filovirus is insufficient to ascertain if the sample will prove useful in the treatment of other infected subjects. Moreover, the claims also encompass combining plasma samples from patients previously exposed to different viral isolates/strains. However, the disclosure fails to identify if any given donor sample contains cross-neutralizing Ab responses.
2)	The disclosure fails to provide adequate guidance pertaining to the therapeutic activity of any given donor plasma sample. As set forth in item 1), the correlates of human protection remain to be elucidated. The disclosure fails to identify the specificity, activity, and titer required for the desired response. The disclosure also fails to provide a consistent and reproducible method for obtaining a sample with the desired activity. Several factors need to be addressed before donor plasma can be reproducibly utilized including the following: 1) Ascertaining if any given CP preparation has sufficient neutralizing antibodies (NAbs); 2) Defining the course of EBOV NAb development; 3) 
3)	 Filovirus infection is characterized by a rapid and particularly virulent onset. Within as few as four days, viral haemorrhagic fever begins to develop. Viral infection can produce viral loads > 1x108 genome copies per ml of blood in as few as two days after the onset of disease. The disease process includes the impairment of innate immunity (e.g., impaired dendritic cell (DC) function; NK cell numbers decline rapidly), the impairment of adaptive immunity (e.g., declines in plasma cell, CD4+, and CD8+ cell numbers), and vascular dysfunction and the loss of endothelial barrier function. Viral proteins (GP) may contribute directly to vascular toxicity (Hoenen et al., 2006). Hoenen and colleagues accurately summarize the problems associated with EBOV infection:
“The current model for EBOV pathogenesis is that, after entering the host, EBOV targets macrophages and DCs, thereby inducing an inflammatory state with high levels of proinflammatory cytokines (Figure 2). At the same time, the virus evades the immune response by several mechanisms including IFN antagonism, depletion of NK cells and lymphocytes and impairment of DC function. The produced cytokines and the direct infection of macrophages trigger the expression of TF, thus provoking a pro-coagulant state, which in turn further enhances inflammation. The pro-coagulant state develops into DIC and the released cytokines impair endothelial barrier function, which together might lead to severe shock and death.”
	Moreover, the filoviruses have developed several effective strategies to combat the host’s immune response to the GP including antigenic variation, abundant N- and O-linked glycosylation, shedding of GP to compete with antibody or cell binding, structural et al., 2007).
4)	The development of efficacious EBOV therapeutics has been problematic. To date there are no clinically approved treatments for EBOV or MARV infection (Hoenen et al., 2006; Jahrling et al., 2007; Mohamadzadeh et al., 2007; Bradfute et al., 2011; Zeitlin et al., 2016; Bradfute, 2017). Several studies have suggested that passive immunotherapy may be of limited value for the treatment of EBOV infection (Jahrling et al., 2007; Zeitlin et al., 2016; Bradfute, 2017). It was suggested that whole blood or plasma infusions are unlikely to have an impact in EVD patients unless significantly higher doses are administered (Zeitlin et al., 2016). Mohamadzadeh et al. (2007) noted that “antibody alone has not yet been shown to be sufficient to protect non-human primates from lethal infection with more than a few infectious viruses, and the human clinical data were equivocal because treatments were performed in uncontrolled emergency situations. It has been confounding to some researchers that neutralization of filoviruses by antibodies — as measured by a reduction in viral infectivity after admixture with antibodies — has proved to be a completely unreliable in vitro predictor of antibody or vaccine effectiveness.”
5)	The disclosure fails to provide any working embodiments. Considering the unpredictability associated with EBOV therapeutic development and the rapid onset of pathogenesis following EBOV infection, suitable working embodiments would be required to enable the claimed invention. However, the disclosure fails to 
	Accordingly, when all the aforementioned factors are considered in toto, one skilled in the art would reasonably conclude the claimed invention is not enabled.

Response to Arguments
	Applicant traverses and submits the invention is fully enabled. A declaration was provided by Dr. Corash under 37 C.F.R. § 1.132 asserting that combining donor plasma samples from at least two donors previously infected with the same type of EBOV would reasonably be expected to have the requisite activity required for treatment. Since the donors have survived infection with the same type of EBOV it is reasonable to assume that sufficient levels of neutralizing antibodies (NAbs) are present. Furthermore, treatment with the pathogen inactivating compound does not diminish NAb activity. Moreover, referencing the van Griensven et al. study (2016 I, 2016 II) it was again asserted that this study clearly demonstrated that higher therapeutic doses of CP, which include greater amounts of NAbs and coagulation factors, were effective at treating EBOV infection. In particular it was noted that the pediatric population (<5 years of age) received a larger dose (10 mL/kg) which correlated with a more favorable clinical outcome (20% mortality as compared to 65% mortality in control patients). Accordingly using plasma from multiple donors would mitigate any potential variation and provide additional immune protection. Applicant additionally argued that working embodiments were not required since the skilled artisan need only make and or use the invention based upon the disclosure and information known in the 
	Applicant’s arguments have been carefully considered but are not deemed to be persuasive for the reasons of record. First, it should be noted that CP preparations vary widely in terms of activity. In fact, some patients that have survived EBOV infection fail to make significant quantities of neutralizing antibodies at all (Brown et al., 2018). Survival rates can vary widely depending upon several factors, such as inter alia, the replicative capacity of the virus, the pathogenicity of the virus, and the viral load at the time of treatment. Moreover, it has been well-documented that determining the efficacy of CP in any given trial can be difficult (Koepsell et al., 2017). Koepsell and colleagues examined this issue in more detail (see p. 152) and stated the following:
The criterion standard to gauge the effectiveness of CP would be a randomized controlled trial that compared CP of similar dose, timing of administration, and antibody titers to non-CP plasma infusion. Although standardizing the dose and timing of administration of CP is straightforward, determining antibody titers is not because there is no standardized assay available. Even when considering the assays used in Ebola virus research studies, variability exists in methodology, substrates, and nomenclature, making comparisons difficult. Owing to CP as a biologic product, many additional variables may affect any potential efficacy including the donor's immune response, whether the donor was infected by a similar strain of Ebola, and the epitopes recognized by the anti-Ebola antibodies. Because only GP is accessible on the virus surface, anti-GP antibodies mechanistically are more likely to be neutralizing [39]. As such, CP collected from survivors of EVD may be different from donors who were vaccinated against Ebola. Possibly, a subset of donors with high titer neutralizing antibodies as measured by a clinically validated assay would yield CP with measurable efficacy. Given these challenges, truly meaningful conclusions regarding the value of CP remain elusive. (Emphasis added by the Examiner).

The authors clearly conclude that due to the inherent biological 
	Garraud (2017) examined several factors hampering the utilization of CP to treat EBOV infection. Determining if CP contains sufficient NAb concentration is a significant problem. The development of NAbs can vary considerably in any given patient and it is not clear at which point in time following infection the strongest NAb response (if any) occurs. Moreover it is not known if all Abs are neutralizing or if cross-reactive, potentially facilitating antibodies exist similar to those observed between DENV and ZIKV. This publication also directly examined the van Griensven et al. study (2016 I, 2016 II) but also identified some serious reservations about drawing any conclusions concerning the efficacy of CP treatment (p. 33). The authors themselves noted that “information was lacking at this time regarding existence of NAbs, optimal volumes to transfuse and optimal timing to collect, to cite some of the caveats [30]. More or less simultaneously, another American and European consortium reported that 81.5% of infected patients survived, independent of the type of the therapy”. Clearly the inability to determine the levels of NAbs in donor plasma was a major limitation of this study. Upon reviewing the art, the skilled artisan would reasonably conclude that antibody titers in CP tend to be low, there is considerable batch-to-batch variability in different plasma pools, and frequent dosing is required to maintain NAb titers in the patient.
	Moreover, as previously set forth the van Griensven publications do not directly support Applicant’s position. While adult patients received approximately 400-500 ml of CP, nevertheless, the weights for the adult population were not provided. Adults weighing approximately 100 lbs would have 
	Moreover, contrary to Applicant’s assertion, an understanding of the correlates of protective immunity are critical to practice the claimed invention. The skilled artisan would need to know the specificity and titer of Nabs in any given CP donor in order to et al., 2017).
	As previously set forth and contrary to Applicant’s assertions, van Griensven et al. (2016I) unequivocally concluded (see Abstract, p. 33) that “transfusion of up to 500 ml of convalescent plasma with unknown levels of neutralizing antibodies in 84 patients with confirmed EVD was not associated with a significant improvement in survival.” (emphasis added by the Examiner). The authors also noted that understanding the level of EBOV-neutralizing antibodies present in donor plasma could be important in ascertaining the effectiveness of this type of therapy. Antibody levels are also often low in patients during early convalescence which may dilute the effect of donor plasma. While the initial findings in the younger age group were promising, nevertheless, as the authors noted (see Discussion, rt. col., p. 41) “we could not detect a marked survival effect of the administration of a dose of 200 to 250 ml of convalescent plasma twice daily. It remains to be assessed whether plasma with high levels of EBOV-neutralizing antibodies, possibly administered repeatedly, would show efficacy and whether subgroups of patients, such as young children and pregnant women, would be more likely to benefit.” (emphasis added by the Examiner). The volume and frequency of convalescent plasma administration required for an observable clinical effect were unknown. It should also be noted that the claims are not directed 
	A recent review by Koepsell et al. (2017) examined the role of convalescent plasma (CP) in treating Ebola virus disease (EBD) and reached the following conclusions (see Efficacy and Safety of CP for EVD, p. 152):
Although conclusions regarding safety of CP can be made with available data, efficacy is difficult to determine. The criterion standard to gauge the effectiveness of CP would be a randomized controlled trial that compared CP of similar dose, timing of administration, and antibody titers to non-CP plasma infusion. Although standardizing the dose and timing of administration of CP is straightforward, determining antibody titers is not because there is no standardized assay available. Even when considering the assays used in Ebola virus research studies, variability exists in methodology, substrates, and nomenclature, making comparisons difficult. Owing to CP as a biologic product, many additional variables may affect any potential efficacy including the donor's immune response, whether the donor was infected by a similar strain of Ebola, and the epitopes recognized by the anti-Ebola antibodies. Because only GP is accessible on the virus surface, anti-GP antibodies mechanistically are more likely to be neutralizing [39]. As such, CP collected from survivors of EVD may be different from donors who were vaccinated against Ebola. Possibly, a subset of donors with high titer neutralizing antibodies as measured by a clinically validated assay would yield CP with measurable efficacy. Given these challenges, truly meaningful conclusions regarding the value of CP remain elusive. [Emphasis added by the Examiner]

Of particular interest is the authors’ observation that CP preparations are inherently biologically variable. Moreover, the et al. (2016) using an NHP model of EBOV infection concluded (see Conclusions, p. S367) that “convalescent sera alone is not sufficient for providing 100% protection against lethal ZEBOV infection when administered at the onset of viremia.” Garraud et al. (2017) also emphasized that CP treatments suffered from several limitations including the following: 1) Ascertaining if any given CP preparation has sufficient neutralizing antibodies (NAbs); 2) Defining the course of EBOV NAb development; 3) Determining how soon after clinical resolution if sufficient quantities of NAb are present; and, 4) Determining if neutralizing Abs may also prove useful. The authors conclude (left col., p. 3) that “efficacy is difficult to evaluate and evidence-based trials are challenging to conduct.” Luczkowiak and associates (2016) also noted (see Abstract, p. 224) that “EBOV-GP neutralizing activity varies considerably over time in convalescent Ebola Virus Disease patients. Titering of convalescent blood products would be desirable to standardize and evaluate their therapeutic value.” In making this rejection the Examiner has properly applied the Forman factors and recognizes they differ from FDA determinations. However, the limitations in the claims and disclosure, as they pertain to enablement have been clearly identified. Applicant has failed to proffer any meaningful scientific data addressing many of the caveats discussed supra. Clearly the skilled artisan cannot reasonably predict if any given plasma preparation will have the requisite activity and specificity required for treatment.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's 

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               14 August, 2021